DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US9867447) in view of Yuhara (US6138686).
Regarding claim 1, Kim discloses a compact container (Figures 3-8) for cosmetics, comprising: 
an outer container (10) comprising a lid (20); 
a first inner container (30) coupled to an inner side of the outer container (groove, 331, of the inner container is coupled to protrusion, 13, of an inner side of the outer container; refer to Column 5, lines 43-45 and to Figure 4), wherein an inside (31, Figure 4) of the first inner container is filled with a first cosmetic (a first cosmetic material is impregnated in impregnation member, 40; refer to Column 3, lines 54-57); and
a second inner container (60) rotatably coupled (best shown in Figures 6-8) to the outer container, wherein an inside (65) of the second inner container is filled with a second cosmetic (a second cosmetic material is impregnated in impregnation member, 70; refer to Column 3, lines 54-57), 
wherein the lid of the outer container closes the outer container while blocking the first inner container, and the second inner container from outside (lid, 20, comprises locking protrusion, 22, which engages with locking step, 12, while the first and second containers are disposed on an interior thereof; refer to Figures 3 and 5). 
Kim discloses a first and second cosmetic material impregnated in first and second impregnation members, respectively, wherein the first and second impregnation members are housed in first and second containers, respectively. The first and second cosmetic materials may be different chemical compositions and/or different colors, i.e. one container may house a foundation and one container may house a lipstick, thereby providing a convenient means for a user to carry multiple cosmetics that may or not be used at the same time. 
Kim does not disclose a first inner container lid for opening and closing the first inner container and therefore does not disclose wherein the second inner container is closed when placed on the first inner container lid, wherein the lid of the outer container blocks the first inner container lid from outside, wherein the second inner container is closed by an upper portion of the first inner container lid, and 
wherein a ring-shaped annular protrusion is formed on an upper surface of the first inner container lid, and a lower portion of the second inner container is coupled to an inner side of the ring-shaped annular protrusion of the first inner container lid so that a cosmetic storage space of the second inner container is sealed. Rather, Kim’s second container serves as a lid for the opening and closing of the first container (best shown in Figure 5).
Yuhara discloses a similar compact container (1, Figures 1-64) having multiple compartments including a first storage space (13 or 52 or hollow lower interior of 72) analogous to the first inner container of Kim, and a second inner container (13 or 52 or hollow lower interior of 72). Yuhara provides a first configuration wherein a second storage container (hollow lower interior of 72, Figure 28) and lid (70) of the first storage container are provided as a combined structure (refer to Figure 28), similar to Kim’s container, or alternatively, wherein the first container (13, Figure 30) and the second container (hollow interior of 72, Figure 30) are separated by a lid (48) as best shown in Figure 30. In this alternative configuration, the lid 48 is used for opening (refer to Figure 30) and closing (refer to Figure 29) the first inner container, wherein the second inner container is closed when placed on the first inner container lid (best shown in Figure 30, wherein the second container is engaged with the lid and is closed), 
wherein the second inner container is closed by an upper portion of the first inner container lid (best shown in Figure 30), and 
wherein a ring-shaped annular protrusion is formed on an upper surface of the first inner container lid (60, refer to cropped and annotated Yuhara Figure 30, below), and a lower portion of the second inner container is coupled to an inner side of the ring-shaped annular protrusion of the first inner container lid so that a cosmetic storage space of the second inner container is sealed (best shown in Figure 30, wherein flange, 74 of the second inner container is shown to be engaged with sealing ring, 60, of the inner container lid, thereby sealing the second inner container closed).

    PNG
    media_image1.png
    616
    1214
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s compact container to have a first inner container lid having a ring-shaped annular protrusion formed on an upper surface thereof and a lower portion of the second inner container coupled to an inner side of the ring-shaped annular protrusion of the first inner container lid so that a cosmetic storage space of the second inner container is sealed, wherein the second inner container is closed when placed on the first inner container lid, wherein the second inner container is closed by an upper portion of the first inner container lid, as taught by Yuhara since such a modification provides the advantage of preventing one of the two cosmetics from drying out while a user applies only a first cosmetic and additionally prevents dirt from contaminating one of the two cosmetics while only a first cosmetic is being used.
Per the modification addressed above, the inner container lid of Yuhara was incorporated into Kim’s compact container. Since Kim’s inner and outer containers are disposed on an interior of the outer container, modifying the inner container to have an inner container lid, as taught by Yuhara provides the lid of the outer container of the combination of Kim and Yuhara to close the outer container while blocking the first inner container, the first inner container lid, and the second inner container from outside.
Regarding claim 2, the combination of Kim and Yuhara discloses the compact container for cosmetics according to claim 1, as applied above. Kim further discloses that the compact comprises an impregnation member (40) inserted into the first inner container and impregnated with the first cosmetic (refer to Column 3, lines 54-57).  
Regarding claim 3, the combination of Kim and Yuhara discloses the compact container for cosmetics according to claim 2, as applied above. Kim further discloses a fastener (90) coupled to the first inner container to fix the impregnation member inside the first inner container.
Regarding claim 5, the combination of Kim and Yuhara discloses the compact container for cosmetics according to claim 1, as applied above. Yuhara further discloses wherein the first inner container comprises a bottom surface (refer to cropped and annotated Kim Figure 5, below), a first outer wall (32, Kim Figure 5) formed to extend upward from the bottom surface, and a second outer wall (33, Kim Figure 5) formed to be spaced a predetermined distance from the first outer wall.

    PNG
    media_image2.png
    283
    644
    media_image2.png
    Greyscale

Regarding claim 9, the combination of Kim and Yuhara disclose the compact container of claim 1, as applied above. Kim further discloses wherein a puff storage (64) is formed on a top surface of the second inner container by a configuration of a ring- shaped protrusion (refer to cropped and annotated Kim Figure 5, below).

    PNG
    media_image3.png
    456
    932
    media_image3.png
    Greyscale

Regarding claim 11, the combination of Kim and Yuhara disclose the compact container for cosmetics according to claim 1, as applied above. Kim further discloses wherein the lower portion of the second inner container is fitted into an inside of the ring-shaped annular protrusion of the first inner container lid (refer to cropped and annotated Kim Figure 5, below showing a right side of the compact).

    PNG
    media_image4.png
    701
    927
    media_image4.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Yuhara (US6138686) as applied to claim 1 above, and further in view of Yuhara (US6192895).
Regarding claim 4, the combination of Kim and Yuhara ‘686 discloses the compact container for cosmetics according to claim 1, as applied above. The combination does not disclose wherein a groove is formed inside the first inner container lid. Rather, the combination provides a substantially flat surface for the inner container lid (refer to Yuhara ‘686 Figure 29).  
Yuhara ‘895 discloses a first inner cosmetic case (70, Figure 60) intended to be coupled to an outer cosmetic container, wherein the first inner container comprises a lid (72) and inner surface of the lid comprises a groove (a groove is formed by the inner circumference of sealing ring, 28; refer to cropped and annotated Yuhara ‘686 Figure 61, below) having a plurality of protrusions (protrusions formed between grooves, 90), in order to prevent condensation from dropping onto the cosmetic surface, wherein the protrusions are fully capable of being used to enhance a mixing function. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compact container of the combination of Kim and Yuhara ‘686 to have a plurality of mixing projections, as taught by Yuhara ‘895, since such a modification provides the advantage of preventing condensate from dropping onto the cosmetic material surface.

    PNG
    media_image5.png
    274
    817
    media_image5.png
    Greyscale



Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Yuhara as applied to claim 5 and 9 above, and further in view of Hae (WO2016148407).
Regarding claim 6, the combination of Kim and Yuhara disclose the compact container for cosmetics according to claim 5, as applied above. Per the modification addressed in claim 1, the inner container lid of Yuhara was incorporated into the compact container of Kim. The inner container lid has another ring shaped protrusion (refer to cropped and annotated Yuhara Figure 30, below) for sealing the first inner container; however, the another ring-shaped protrusion is located on a top/upper surface of the inner container lid, not on the bottom surface of the lid. Thus, the combination does not disclose wherein the another ring-shaped sealing protrusion is formed on a bottom surface of the first inner container lid, and the another ring-shaped sealing protrusion is inserted into an inner periphery of the second outer wall of the first inner container in a forced fitting manner to seal the first inner container.

    PNG
    media_image6.png
    485
    886
    media_image6.png
    Greyscale

Hae discloses a similar compact container (Figures 3-13) for cosmetics, comprising an outer container (10, 70) comprising a lid (70); a first inner container (20)  filled with a first cosmetic (25) and a first inner container lid (30), the first inner container having a first and second outer wall (22, 23; Figure 5); a second inner container (40, 50, 60) filled with a second cosmetic (55), wherein the first inner container lid has a first ring-shaped protrusion (refer to annotated Hae Figure 5, below) formed on an upper surface thereof and another ring-shaped protrusion (refer to cropped and annotated Hae Figure 5, below) formed on a lower surface thereof, wherein the another ring-shaped protrusion is inserted into an inner periphery of the second outer wall of the first inner container (refer to cropped and annotated Hae Figure 5, below) in a forced fitting manner to seal the first inner container (the inner lid, 30, is referred to as a sealing lid and an “airtight lid”, thus, in order to provide an airtight sealing, the lid must be forced/tightly engaged with the surface that is being sealed, refer to Page 5 of the translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compact container of the combination of Kim and Yuhara such that the another ring-shaped sealing protrusion is formed on a bottom surface of the first inner container lid, and the another ring-shaped sealing protrusion is inserted into an inner periphery of the second outer wall of the first inner container in a forced fitting manner to seal the first inner container, as taught by Hae, since Hae demonstrates that such a configuration is well-known in the art and since such a modification ensures that the first inner container lid provides an airtight sealing of the first inner container.

    PNG
    media_image7.png
    440
    1092
    media_image7.png
    Greyscale

Regarding claim 10, the combination of Kim and Yuhara discloses the compact container for cosmetics according to claim 9, as applied above. The combination does not explicitly disclose wherein the ring-shaped protrusion is configured to be in contact with a mirror surface of the lid of the outer container when the lid of the outer container is closed, and thus the second inner container and the first inner container lid are sequentially pressed by the lid of the outer container to enhance sealing of the first and second inner containers. Rather, the combination is silent on whether the ring shaped protrusion contacts the mirror surface since no figure is provided in cross-section showing the lid of the outer container being closed; however, this a well-known configuration as demonstrated by Hae. 
Hae discloses a similar compact container (Figures 3-13) for cosmetics, comprising an outer container (10, 70) comprising a lid (70); a first inner container (20)  filled with a first cosmetic (25) and a first inner container lid (30); a second inner container (40, 50, 60) filled with a second cosmetic (55), wherein a top surface of the second inner container comprises a ring-shaped protrusion (not labeled, refer to cropped and annotated Hae Figure 5, below), wherein the ring-shaped protrusion is configured to be in contact with a mirror surface (73) of the lid of the outer container when the lid of the outer container is closed, and thus the second inner container and the first inner container lid are sequentially pressed by the lid of the outer container to enhance sealing of the first and second inner containers (refer to Hae, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compact container of the combination of Kim and Yuhara such that the ring-shaped is configured to be in contact with a mirror surface, as taught by Hae, such that when the lid of the outer container is closed the second inner container and the first inner container lid are sequentially pressed by the lid of the outer container to enhance sealing of the first and second inner containers, since such a modification provides the advantage of increasing the seal of the interior of the compact container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Yuhara as applied to claim 1, above and further in view of Kang (WO2017/179776).
Regarding claim 8, the combination of Kim and Yuhara discloses the compact container for cosmetics according to claim 1, as applied above.  The combination does not disclose wherein the second cosmetic contained in the second cosmetic storage space of the second inner container comprises one or more solid powders; rather, the combination discloses that both the first and the second inner containers comprise impregnated cosmetics. Kang discloses a similar cosmetic compact (refer to Figures 3-8) comprising an outer container (10, 20) containing a first inner container (30) having an impregnation member (70) and first inner container lid (40) and a second cosmetic (60) that is solid/pressed powder and stored in a second storage area of the container, so that the two cosmetic materials may be mixed and used together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic container of the combination of Kim and Yuhara such that the cosmetic of the second inner container is a pressed powder, as taught by Kang, since Kang demonstrates such a configuration is a known alternative configuration for multi-compartment cosmetic compacts.

Response to Arguments
Claim Objections
The amendments to claim 1 overcome all previous claim objections; thus, all previous claim objections have been withdrawn.
35 U.S.C. 112(b) Rejections
The amendments to claims 6 and 10 overcome all previous 35 U.S.C. 112(b) rejections; thus the previous 35 U.S.C. 112(b) rejection of claims 6 and 10 have been withdrawn.
	Claim 7 has been canceled; thus, the previous 35 U.S.C. 112(b) rejection of claim 7 is withdrawn.
35 U.S.C. 102  and 103 Rejections
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772